Exhibit 99.1 United States Natural Gas Fund, LP Monthly Account Statement For the Month Ended November 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) on Futures $ (505,224,315 ) Realized Trading Gain (Loss) on Swaps (245,953,087 ) Unrealized Gain (Loss) on Market Value of Futures 251,452,738 Unrealized Gain (Loss) on Market Value of Swaps 49,955,379 Interest Income 139,086 Total Income (Loss) $ (449,630,199 ) Expenses Investment Advisory Fee $ 1,568,873 Brokerage Commissions 451,170 Tax Reporting Fees 255,000 Legal Fees 108,079 NYMEX License Fee 69,473 SEC & FINRA Registration Expense 30,000 Non-interested Directors' Fees and Expenses 16,009 Audit Fees 13,151 Prepaid Insurance Expense 1,861 Total Expenses $ 2,513,616 Net Gain (Loss) $ (452,143,815 ) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 11/1/09 $ 3,770,454,945 Additions (51,600,000 Units) 459,126,047 Net Gain (Loss) (452,143,815 ) Net Asset Value End of Period $ 3,777,437,177 Net Asset Value Per Unit (427,400,000 Units) $ 8.84 To the Limited Partners of United States Natural Gas Fund,
